Case 0:20-cr-60139-WPD Document 31 Entered on FLSD Docket 04/30/2021 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA                                         CASE NO. 20-60139-CR-DIMITROULEAS
              Plaintiff

  vs.

  KEYAIRA BOSTIC
  DAMION McKENZIE
                   Defendants


                                     ORDER GRANTING CONTINUANCE

          This matter having come before the Court on Defendant(s) Motion for Continuance. After due

          consideration, it is

          ORDERED AND ADJUDGED that this case is hereby continued to the two-week trial calendar

  commencing October 12, 2021 at 9:00 A.M. o=clock, or as soon thereafter as the case may be called.

  COUNSEL AND DFENDANT(S) shall report to a Calendar Call to be held on FRIDAY, October 8, 2021, at

  10:00 a.m. o=clock. It being further

          ORDERED that the period from the date of this order to the time of trial shall be deemed excludable

  in computing the time within which the trial of this case must commence pursuant to Title 18, U.S.C., Section

  3161(h)(8)(A), this Court finds that the ends of justice served by continuing the trial outweigh the best interest

  of the public and the defendant(s) in a speedy trial.

          DONE AND ORDERED this 30th day of April, 2021.




 Copies to: Counsel of Record
